United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 16, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-60826
                          Conference Calendar



EVAN DOSS, JR.,

                                      Plaintiff-Appellant,

versus

RONALD MCALPIN, Office of the United States Trustee, EILEEN
SHAFFER BAILEY; UNITED STATES TRUSTEE,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 3:02-CV-193-WS
                          --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

         Evan Doss, Jr., appeals the dismissal of his civil rights

complaint against Eileen Shaffer Bailey, bankruptcy trustee for

the estate of the Evan Doss, Jr., Corporation; Ronald McAlpin,

Assistant United States Trustee; and the Office of the United

States Trustee.    Doss’s complaint alleged that Bailey and McAlpin

engaged in “fraud, misrepresentation, and collusion” in their

assignment of assets belonging to the bankruptcy estate of the

Evan Doss, Jr., Corporation; that they wrongfully assigned

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 03-60826
                                     -2-

certain corporate bankruptcy assets; and that their mishandling

of the corporate bankruptcy estate caused Doss to be convicted of

bankruptcy fraud.

     Although the district court dismissed Doss’s complaint for

lack of standing and on grounds of res judicata, we note that

Doss’s complaint implicates the validity of his criminal

conviction and that it is, therefore, barred under Heck v.

Humphrey.**    See Randell v. Johnson, 227 F.3d 300, 301 (5th Cir.

2000).    We AFFIRM the dismissal of Doss’s complaint as premature

under Heck.    See Bickford v. Int’l Speedway Corp., 654 F.2d 1028,

1031 (5th Cir. 1981).

     As this complaint is Doss’s third attempt to litigate the

legality of the bankruptcy proceedings of the Evan Doss, Jr.,

Corporation, we WARN Doss that future meritless filings

concerning this issue will result in the imposition of sanctions.

     AFFIRMED; SANCTIONS WARNING ISSUED.




     **
          512 U.S. 477 (1994)